Exhibit 10(h)

UNITED RENTALS, INC.

1998-2 STOCK OPTION PLAN

(as amended and restated)

There is hereby established a 1998-2 Stock Option Plan (the “Plan”). The Plan
provides for the grant to employees, who are not directors or officers, of
United Rentals, Inc. (the “Company”) and consultants and independent contractors
who perform services for the Company or its subsidiaries of options (“Options”)
to purchase shares of common stock of the Company (“Common Stock”).

1. Purpose. The purpose of the Plan is to provide additional incentive to
employees, who are not officers or directors of the Company, and consultants and
independent contractors who render services to the Company, who are responsible
for the management and growth of the Company, or otherwise contribute to the
conduct and direction of its business, operations and affairs. It is intended
that Options granted under the Plan strengthen the desire of such persons to
join and remain in the employ of (or in the rendering of services to) the
Company and stimulate their efforts on behalf of the Company.

2. The Stock. The aggregate number of shares of Common Stock which may be
subject to Options under this Plan shall not exceed 5,600,000. Such shares may
be either authorized and unissued shares, or treasury shares. If any Option
granted under the Plan shall expire, terminate or be cancelled for any reason
without having been exercised in full, the corresponding number of unpurchased
shares shall again be available for the purposes of the Plan.

3. Administration of the Plan.

(a) The Plan shall be administered by a committee (the “Committee”) which shall
be appointed by the Board of Directors of the Company (the “Board”) from among
its members. Subject to the express provisions of the Plan, the Committee shall
have authority, in its discretion, to determine the individuals to receive
Options, the times when they shall receive them and the number of shares of
Common Stock to be subject to each Option, and other terms relating to the grant
of Options.

(b) Subject to the express provisions of the Plan, the Committee shall have
authority to construe the respective option agreements and the Plan, to
prescribe, amend and rescind rules and regulations relating to the Plan, to
determine the terms and provisions of the respective option agreements (which
need not be identical) and, as specified in this Plan, the fair market value of
the Common Stock, and to make all other determinations necessary or advisable
for administering the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any option agreement
in the manner and to the extent it shall deem expedient to carry it into effect,
and it shall be the sole and final judge of such expediency. The determinations
of the Committee on the matters referred to in this Section 3 shall be
conclusive.



--------------------------------------------------------------------------------

(c) The Committee may, in its sole discretion, and subject to such terms and
conditions as it may adopt, accelerate the date or dates on which some or all
outstanding Options may be exercised.

(d) The Committee may require that any Option Shares issued be legended as
necessary to comply with applicable federal and state securities laws.

4. Eligibility. Options may be granted to such employees, who are not officers
or directors, of the Company and consultants and independent contractors who
render services to the Company as the Committee shall select from time to time.

5. Option Price. The price or prices per share of Common Stock to be sold
pursuant to an Option (the “Exercise Price”) shall be such as shall be fixed by
the Committee but shall not be less than the fair market value per share for
such Common Stock on the date of grant of such Option.

6. Period of Option Vesting. The Committee shall determine for each Option the
period during which such Option shall be exercisable in whole or in part.

7. Effect of Termination of Employment. The Committee shall determine for each
Option the extent, if any, to which such Option shall be exercisable in the
event of the termination of the person to whom such Option was granted
(“Optionee”) from employment with or rendering of other services to the Company.

8. Payment for Shares of Common Stock. Upon exercise of an Option, the Optionee
shall make full payment of the Option Price in cash, or, with the consent of the
Committee and to the extent permitted by it:

(a) with Common Stock of the Company valued at fair market value on date of
exercise, but only if held by the Optionee for a period of time sufficient to
prevent a pyramid exercise that would create a charge to the Company’s earnings;

(b) with a full recourse interest bearing promissory note of the Optionee,
secured by a pledge of the shares of Common Stock received upon exercise of such
Option, and having such other terms and conditions as determined by the
Committee;

(c) by delivering a properly executed exercise notice together with irrevocable
instructions to a broker to sell shares acquired upon exercise of the Option and
promptly to deliver to the Company a portion of the proceeds thereof equal to
the Exercise Price; or

(d) any combination of any of the foregoing.

9. Option Exercises. Options shall be exercised by submitting to the Company a
signed copy of notice of exercise in a form to be supplied by the Company. The
exercise of an Option shall be effective on the date on which the Company
receives such notice at its principal corporate offices. The Company may cancel
such exercise in the event that payment is not effected in full, subject to the
other terms of this Plan.

 

2



--------------------------------------------------------------------------------

10. Limited Transferability of Option. No Option shall be assignable or
transferable by the Optionee to whom it is granted, other than by will or laws
of descent and distribution, except that, upon approval by the Committee, the
Optionee may transfer an Option (a) pursuant to a qualified domestic relations
order as defined for purposes of the Employee Retirement Income Security Act of
1974, as amended, or (b) by gift: to a member of the “Family” (as defined below)
of the Optionee, to or for the benefit of one or more organizations qualifying
under Code Sec. 501(c)(3) and 170(c)(2) (a “Charitable Organization”) or to a
trust for the exclusive benefit of the Optionee, one or more members of the
Optionee’s Family, one or more Charitable Organizations, or any combination of
the foregoing, provided that any such transferee shall enter into a written
agreement to be bound by the terms of this Plan and the option agreement. For
this purpose, “Family” shall mean the ancestors, spouse, siblings, spouses of
siblings, lineal descendants and spouses of lineal descendants of the Optionee.

11. Other Plan Terms.

(a) The Committee may grant more than one Option to an individual, and, such
Option may be in addition to, in tandem with, or in substitution for, Options
previously granted under the Plan or of another corporation and assumed by the
Company.

(b) The Committee may permit the voluntary surrender of all or a portion of any
Option granted under the Plan or otherwise to be conditioned upon the granting
to the employee of a new Option for the same or a different number of shares of
Common Stock as the Option surrendered, or may require such voluntary surrender
as a condition precedent to a grant of a new Option to such employee. Such new
Option shall be exercisable at the price, during the period, and in accordance
with any other terms or conditions specified by the Committee at the time the
new Option is granted, all determined in accordance with the provisions of the
Plan without regard to the price, period of exercise, or any other terms or
conditions of the Option surrendered.

(c) Options under the Plan may be granted at any time after the Plan has been
adopted by the Board.

(d) In the event of a reorganization, recapitalization, liquidation, stock
split, stock dividend, combination of shares, merger or consolidation, or the
sale, conveyance, lease or other transfer by the Company of all or substantially
all of its property, or any change in the corporate structure or shares of
common stock of the Company, pursuant to any of which events the then
outstanding shares of the common stock are split up or combined or changed into,
become exchangeable at the holder’s election for, or entitle the holder thereof
to other shares of common stock, or in the case of any other transaction
described in Section 424(a) of the Code, the Committee may change the number and
kind of shares of Common Stock available under the Plan and any outstanding
Option (including substitution of shares of common stock of another corporation)
and the price of any Option and the fair market value determined under this Plan
in such manner as it shall deem equitable in its sole discretion.

 

3



--------------------------------------------------------------------------------

(e) An Optionee or a legal representative thereof shall have none of the rights
of a stockholder with respect to shares of Common Stock subject to Options until
such shares shall be issued or transferred upon exercise of the Option.

(f) The Company shall effect the grant of Options under the Plan, in accordance
with determinations made by the Committee, by execution of instruments in
writing in a form approved by the Committee. Each Option shall contain such
terms and conditions (which need not be the same for all Options, whether
granted at the time or at different times) as the Committee shall deem to be
appropriate and not inconsistent with the provisions of the Plan, and such terms
and conditions shall be agreed to in writing by the Optionee.

12. Certain Definitions.

(a) Fair Market Value. As used in the Plan, the term “fair market value” shall
mean as of any date:

(i) if the Common Stock is not traded on any over-the-counter market or on a
national securities exchange, the value determined by the Committee using the
best available facts and circumstances;

(ii) if the Common Stock is traded in the over-the-counter market, based on most
recent closing prices for the Common Stock on the date the calculation thereof
shall be made; or

(iii) if the Common Stock is listed on a national securities exchange, based on
the most recent closing prices for the Common Stock of the Company on such
exchange.

(b) Subsidiary and Parent. The term “subsidiary” and “parent” as used in the
Plan shall have the respective meanings set forth in Sections 424(f) and (e) of
the Code.

13. Not an Employment Contract. Nothing in the Plan or in any Option or stock
option agreement shall confer on any Optionee any right to continue in the
service of the Company or any parent or subsidiary of the Company or interfere
with the right of the Company to terminate such Optionee’s employment or other
services at any time.

14. Withholding Taxes. Whenever the Company proposes or is required to issue or
transfer shares of Common Stock under the Plan, the Company shall have the right
to require the Optionee to remit to the Company an amount sufficient to satisfy
any federal, state and/or local withholding tax requirements prior to the
delivery of any certificate or certificates for such shares. Alternatively, the
Company may, in its sole discretion from time to time, issue or transfer such
shares of Common Stock net of the number of shares sufficient to satisfy the
withholding tax requirements. For withholding tax purposes, the shares of Common
Stock shall be valued on the date the withholding obligation is incurred.

 

4



--------------------------------------------------------------------------------

15. Agreements and Representations of Optionee. As a condition to the exercise
of an Option, unless counsel to the Company opines that it is not necessary
under the Securities Act of 1933, as amended (the “Securities Act”), and the
pertinent rules hereunder, as the same are then in effect, the Optionee shall
represent in writing that the shares of Common Stock being purchased are being
purchased only for investment and without any present intent at the time of the
acquisition of such shares of Common Stock to sell or otherwise dispose of the
same.

16. Amendment and Discontinuance of the Plan. The Board may at any time alter,
suspend or terminate the Plan, but no change shall be made which will have a
materially adverse effect upon any Option previously granted, unless the consent
of the Optionee is obtained.

17. Other Conditions.

(a) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Option granted under the
Plan is or may in the circumstances be unlawful under the statutes, rules or
regulations of any applicable jurisdiction, the Company shall have no obligation
to make such sale or delivery, and the Company shall not be required to make any
application or to effect or to maintain any qualification or registration under
the Securities Act or otherwise with respect to shares of Common Stock or
Options under the Plan, and the right to exercise any such Option may be
suspended until, in the opinion of said counsel, such sale or delivery shall be
lawful.

(b) At the time of any grant or exercise of any Option, the Company may, if it
shall deem it necessary or desirable for any reason connected with any law or
regulation of any governmental authority relative to the regulation of
securities, condition the grant and/or exercise of such Option upon the Optionee
making certain representations to the Company and the satisfaction of the
Company with the correctness of such representations.

18. Approval; Effective Date; Governing Law. This Plan shall become effective
upon the adoption by the Board. This Plan shall be interpreted in accordance
with the internal laws of the State of Connecticut.

 

5